Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.22 Filed 12/22/20 Page 1 of 47




                        Exhibit 1
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.23 Filed 12/22/20 Page 2 of 47
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.24 Filed 12/22/20 Page 3 of 47
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.25 Filed 12/22/20 Page 4 of 47
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.26 Filed 12/22/20 Page 5 of 47




                        Exhibit 2
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.27 Filed 12/22/20 Page 6 of 47
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.28 Filed 12/22/20 Page 7 of 47




                        Exhibit 3
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.29 Filed 12/22/20 Page 8 of 47



                      MUTUAL CONFIDENTIALITY AND NONDISCLOSURE AGREEMENT
                                       As of October 2, 2018

  This Mutual Confidentiality And Nondisclosure Agreement (the "Agreement"), is made and entered into as
  of October 2, 2018 (the "Effective Date"), by and between Arkade, Inc., a Delaware corporation with its
  principal place of business located at 7040 Jellico Ave. Van Nuys, CA 91406 , on behalf of itself and its
  applicable affiliates (together "Company"), and Digibit, LLC., a Michigan Domestic Limited Liability
  Company with its principal place of business located at 15074 Cranbrook Court, Shelby Township, Michigan
  48315 ("Discloser"), together ("Parties") and individually a ("Party").

  WHEREAS, Company and Discloser have entered into negotiations concerning a potential business
  relationship whereby the Company would acquire Intellectual Property (as defined and set forth below)
  currently owned by Discloser (the "Proposed Transaction") that will require and may continue to require the
  Parties to disclose certain confidential and/or otherwise proprietary information to each other; and

  WHEREAS, the parties wish to protect, pursuant to this Agreement, such confidential information.

  NOW, THEREFORE, the parties , intending to be legally bound hereby, agree as follows:

  1. This Agreement shall apply to all Confidential Information (as set forth below) and disclosed by or on
  behalf of (i) Company to Discloser, or (ii) Discloser to Company (including, without limitation , each Party's
  officers, directors, employees, agents, and other representatives).

  2. The parties acknowledge and agree that "Confidential Information" in whatever form disclosed hereunder,
  including, without limitation , written, electronic, digital, visual , physical, audible or oral , includes ;

      (i)            information concerning any of a Party's customers, clients, or vendors ;
      (ii)           information referring to , discussing, or in any way related to a Party's business condition ,
                     methods, processes, designs, customer lists, strategies or initiatives, systems, processes,
                     and/or policies;
      (iii)          information regarding Intellectual Property Rights (as set forth below}, proprietary technology
                     and systems, including proprietary ideas, designs, schematics, prototypes, software, code ,
                     developer manuals and the like and/or contemplated products and services, research and
                     development, production , costs, profit and margin information;
       (iv)          any other information that a Party designates as confidential. The Parties further acknowledge
                     and agree that Confidential Information also includes any reports , memos, notes, summaries,
                     abstracts, or drafts of Confidential Information or of oral presentations, reports , or discussions
                     referring to , describing , elaborating upon , or otherwise relating to Confidential Information ;
       (v}           "Intellectual Property Rights" shall mean any and all commercial , industrial and/or intellectual
                     property rights of whatever nature, including but not limited to: (a) patent rights and/or any
                     applications pending for such rights (including , without limitation , registrations, all reissues ,
                     continuations, divisions, continuations-in-part, renewals or extensions thereof); (b) registered
                     and common law trademarks, trade dress and service marks, trademark applications, service
                     mark applications, trade names, logos and domain names ; (c) work of authorship (including
                     software, websites , databases and other compilations whether copyrightable or not), registered
                     copyrights and copyright applications; (d) trade secrets, technology and know-how (including ,
                     without limitation , electrical schematics, software source code , printed circuit board designs,
                     electrical bill of materials, Unity game projects, manufacturing software, cyber security licensing
                      software, communications software, Federal Communications Commission certifications and
                      patent rights market research, business plans, technical information , manufacturing
                      information , product cost and pricing , processes, models, designs and customer lists); and (e)
                      all such rights as set forth above, together with any amendments, modifications and
                      supplements thereto and all goodwill associated with any of such patents, copyrights,
                      trademarks, service marks, and trade names, as well as the right to apply for such rights and/or
                      any applications pending for such rights wherever in the world directly or indirectly relating to
                      the development, research , manufacturing and/or commercialization of such interests by either
                      Party.


  100191!1v. l-b b
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.30 Filed 12/22/20 Page 9 of 47

  Arkade-Digibit Mutual NDA                          Page 2 of 4                                      October 2, 2018


  3. Each Party hereto acknowledges that, in connection with the Proposed Transaction , the other Party has
  provided , and from time to time may continue to provide, Confidential Information to the other Party in
  confidence and solely for the purpose of evaluating , negotiating , or otherwise discussing the Proposed
  Transaction. Each Party represents and warrants that it has treated , and will continue to treat, all
  Confidential Information of the other Party as confidential and secret and that it has not disclosed or
  permitted access to , and will not disclose or permit access to, such Confidential Information except as
  permitted under this Agreement. Each Party acknowledges and agrees that (i) each Party claims and
  reserves all rights afforded under all applicable privacy, intellectual property, and trade secret laws,
  regulations , and rulings in all Confidential Information furnished to the other Party; (ii) a Party is granted
  only a limited right of use of Confidential Information , as specified above, which right is revocable at will by
  the Party granting such use and not coupled with any interest in the Confidential Information; (iii) this
  Agreement shall not effect any transfer of right, title, or interest in or to any Confidential Information; (iv) a
  Party shall not assert any right, title , or interest in any Confidential Information of the other Party; and (v)
  neither Party grants any license under any patents, trademarks, service marks or copyrights under this
  Agreement.

  4. Each Party hereto agrees: (i) to protect any and all Confidential Information from unauthorized use or
  disclosure with at least the same degree of care such Party uses to protect its own confidential information
  of a similar nature, but in no case less than a commercially reasonable degree of care; (ii) to use the
  Confidential Information only for the purpose(s) expressly set forth in , and in accordance with, the terms of
  this Agreement; (iii) not to copy or reproduce any Confidential Information in any form , except to the extent
  contemplated by th is Agreement; (iv) not to disclose to or otherwise permit any third person or entity access
  to any Confidential Information except with prior written consent of the Party owning such Confidential
  Information ; (v) to limit disclosure of Confidential Information to those employees, agents, or other
  representatives of a Party who are necessary for and involved in that Party's performance of its obligations
  under this Agreement; (vi) to ensure that any of a Party's employees, agents, or other representatives who
  receive or obtain Confidential Information are advised of the nature of the Confidential Information and of
  the obligations such Party has undertaken with respect to such information under this Agreement and agree
  to comply with these obligations; and (vii) to take any and all other steps necessary to safeguard
  Confidential Information against unauthorized access or disclosure . Each Party further agrees that, to assist
  the other Party in identifying any access, disclosure , or use of Confidential Information in a manner
  inconsistent with the provisions of this Agreement, each Party shall, upon request, inform the other Party
  of all individuals or entities to whom Confidential Information has been disclosed or who otherwise have
  been afforded access to Confidential Information and provide copies of confidentiality agreements with
  others upon which the Receiving Party rel ies in order to comply with this agreement.

  5. Information of a Party shall not be deemed Confidential Information if (i) it is already, or otherwise
  becomes, known to the public other than as a result of any act or omission of the other Party, its officers,
  directors, employees, agents, or other representatives ; (ii) it is lawfully received from a third Party having
  the right to disseminate the information without restriction on disclosure; or (iii) it is voluntarily furnished to
  others by the Party owning such Confidential Information without restriction on disclosure. A Party shall
  notify the other Party immediately, both orally and in writing , of any known possession, use, or knowledge
  of any Confidential Information by any person or entity other than those authorized under this Agreement
  to receive the information.

  6. Upon a Party's (the "Disclosing Party") request at any time and from time to time, or termination of the
  parties' negotiations or discussions, whichever occurs first, the other Party (the "Receiving Party") shall at
  the election of the Disclosing Party, either (a) voluntarily surrender all Confidential Information of the
  Disclosing Party in the Receiving Party's possession , custody, or control (including , without limitation, the
  Confidential Information in possession, custody, or control of any of the Receiving Party's officers, directors,
  employees, agents, or other representatives), including, without limitation, any drafts, copies , or other non-
  originals, or (b) shall insure that all such Confidential Information and any other tangible material containing
  or reflecting any information in the Confidential Information furnished to the Receiving Party (or any of the
  Receiving Party's Agents) shall be promptly destroyed, and such destruction shall be promptly certified in
  writing to the Company by an authorized officer supervising such destruction.

  7. Each Receiving Party acknowledges and agrees that the Disclosing Party operates in a highly regulated
  and competitive environment; and that the unauthorized disclosure or use of Confidential Information will


   I00191 Sv. l-bsb
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.31 Filed 12/22/20 Page 10 of 47

  Arkade-Oigibit Mutual NOA                          Page 3 of 4                                    October 2, 2018


  cause irreparable harm and significant injury to the Disclosing Party which will be difficult to measure with
  certainty or to compensate through money damages. Accordingly, the Receiving Party agrees that
  injunctive or other equitable relief shall be appropriate in the event of any breach by the Receiving Party of
  any part or parts of this Agreement, in addition to such other remedies as may be available at law.

  8. The Receiving Party acknowledges and agrees that neither the Disclosing Party, nor its officers,
  directors, employees, agents, or other representatives (the "Related Parties") has made or will make any
  representation concerning the accuracy or completeness of Confidential Information ; and that neither the
  Disclosing Party nor any Related Party shall have any liability whatever to the Receiving Party resulting
  from the Receiving Party's use of Confidential Information.

  9. The Receiving Party shall not use the names, trade names, service marks, trademarks , trade dress, or
  logos of the Disclosing Party in publicity releases, advertising , or any other external communications or
  public disclosures without the Disclosing Party's prior written consent.

  10. The Receiving Party shall indemnify, defend , and hold the Disclosing Party and Related Parties
  harmless from any actual or threatened legal or administrative action, claim , liability, penalty, fine,
  assessment, lawsuit, litigation, or other loss, expense , or damage (together "Liability"), including, but not
  limited to , any reasonable attorneys' fees and costs , that the Disclosing Party or Related Parties may incur
  arising out of or relating to the Receiving Party's breach of any provision of this Agreement.

  11 . This Agreement is effective as of the Effective Date. The rights and obligations under this Agreement
  shall survive its termination and the termination of any negotiations or discussions between the parties in
  any event for a period of two (2) years.

  12. In evaluating, negotiating , or discussing the Proposed Transaction , or in performing its obligations under
  any agreement to consummate the transaction, each Party shall act solely in the capacity of an independent
  contractor and not an agent, servant, employee, or representative of the other Party or any related entity.
  Consequently, each Party will not have, and will not make any statement or take any action that might
  cause any third Party to believe the other Party has the authority to transact any business, enter into any
  agreement, or in any way bind or make any commitment on behalf of the first Party or any affiliated entity
  unless expressly authorized in writing by a duly authorized officer of the first Party.

  13. No delay or omission by a Party to exercise any right or power occurring upon any noncompliance or
  default by the other Party with respect to any of the terms of this Agreement shall impair any such right or
  power or be construed to be a waiver thereof. A waiver by a Party of any of the provisions of this Agreement
  shall not be construed to be a waiver of any succeeding breach thereof or of any other provision .

  14. Each Party agrees that any action brought under this Agreement shall be exclusively under the
  jurisdiction of and governed by the laws of the state of such Party's residence and by the laws of the United
  States.

  15. This Agreement constitutes the entire Agreement between the parties with respect to its subject matter
  and there are no understandings or agreements relative to that subject matter other than those that are
  explicitly expressed herein.

  16. Either Party shall have the unrestricted right to assign, delegate, subcontract, or otherwise transfer any
  or all of its rights and/or obligations under this Agreement to any parent, subsidiary, or other affiliate, or to
  any entity that is a successor in interest to any phase of such Party's business. A Party shall not partially
  or completely assign, delegate, subcontract, or otherwise transfer any of its rights or obligations except with
  the express, written consent of a duly authorized officer of the other Party.

   17. This Agreement may be altered , amended , or otherwise changed only by a written instrument signed
   by authorized officers of both parties.

   18. Nothing in this Agreement shall obligate either of the parties to consummate the Proposed Transaction
   or otherwise enter into any business relationship . Each Party claims and reserves the right, in its sole
   discretion and judgment, to terminate all negotiations and discussions with the other.


   l001918v. l-bsb
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.32 Filed 12/22/20 Page 11 of 47

  Arkade-Digibit Mutual NOA                   Page 4 of 4                               October 2, 20 18




  IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by their duly authorized
  officers as set forth below.


  SmartTheater, LLC                            Digibit, LLC




  By_
             (!'17F--
      : -----------                            By,_:- - - - - - - - - - -
  Name : Joel Kort                             Name : Colt Correa
  Title: CEO                                   Title: Managing Member




   1001918v. l-bsb
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.33 Filed 12/22/20 Page 12 of 47




                        Exhibit 4
       Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.34 Filed 12/22/20 Page 13 of 47




                    INTELLECTUAL PROPERTY PURCHASE AGREEMENT



                                      BY AND AMONG



                                       ARKADE, INC.



                                        DIGIBIT, LLC



                                             AND



                                       COLT CORREA



                                 Dated as of February 20, 2019




4816-9282-0869.4
       Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.35 Filed 12/22/20 Page 14 of 47




                                                                      TABLE OF CONTENTS

                                                                                                                                                                            Page

        ARTICLE 1 PURCHASE AND SALE OF INTELLECTUAL PROPERTY ........................................................ 1
            SECTION 1.1              DEFINITIONS ................................................................................................................................1
            SECTION 1.2              PURCHASE AND SALE OF INTELLECTUAL PROPERTY ................................................................1
            SECTION 1.3              NO LIABILITIES ...........................................................................................................................3
            SECTION 1.4              FURTHER CONVEYANCES; CONSENTS; NONASSIGNABLE ASSETS.............................................3
        ARTICLE 2 CLOSING ............................................................................................................................................... 4
            SECTION 2.1              CLOSING ......................................................................................................................................4
            SECTION 2.2              PURCHASE PRICE.........................................................................................................................4
            SECTION 2.3              ISSUED SHARES ............................................................................................................................5
            SECTION 2.4              LIMITED PREEMPTIVE RIGHT.....................................................................................................5
            SECTION 2.5              CLOSING DELIVERIES .................................................................................................................5
        ARTICLE 3 REPRESENTATIONS AND WARRANTIES .................................................................................... 6
            SECTION 3.1              ORGANIZATION; GOOD STANDING .............................................................................................6
            SECTION 3.2              AUTHORITY .................................................................................................................................6
            SECTION 3.3              CONSENTS AND APPROVALS .......................................................................................................6
            SECTION 3.4              TITLE TO ASSETS .........................................................................................................................7
            SECTION 3.5              LITIGATION.................................................................................................................................. 7
            SECTION 3.6              INTELLECTUAL PROPERTY .........................................................................................................7
            SECTION 3.7              REPRESENTATIONS CONCERNING THE ISSUED SHARES ............................................................8
        ARTICLE 4 COVENANTS ........................................................................................................................................ 9
            SECTION 4.1              ANNOUNCEMENTS .......................................................................................................................9
            SECTION 4.2              CONFIDENTIALITY .......................................................................................................................9
            SECTION 4.3              UPDATE OF REPRESENTATIONS AND WARRANTIES ................................................................. 10
        ARTICLE 5 SURVIVAL AND INDEMNIFICATION .......................................................................................... 10
            SECTION 5.1              SURVIVAL................................................................................................................................... 10
            SECTION 5.2              INDEMNIFICATION ..................................................................................................................... 10
            SECTION 5.3              LIMIT OF LIABILITY ..................................................................................................................10
        ARTICLE 6 GENERAL PROVISIONS AND OTHER AGREEMENTS ........................................................... 11
            SECTION 6.1              NOTICES ..................................................................................................................................... 11
            SECTION 6.2              AMENDMENT; WAIVER ............................................................................................................. 11
            SECTION 6.3              ASSIGNMENT .............................................................................................................................. 11
            SECTION 6.4              ENTIRE AGREEMENT ................................................................................................................. 12
            SECTION 6.5              PARTIES IN INTEREST ................................................................................................................ 12
            SECTION 6.6              FEES AND EXPENSES .................................................................................................................. 12
            SECTION 6.7              WAIVER OF JURY TRIAL ........................................................................................................... 12
            SECTION 6.8              MUTUAL DRAFTING .................................................................................................................. 12
            SECTION 6.9              GOVERNING LAW; ARBITRATION ............................................................................................. 12
            SECTION 6.10             COUNTERPARTS ......................................................................................................................... 13
            SECTION 6.11             SEVERABILITY ........................................................................................................................... 13
            SECTION 6.12             INTERPRETATION ...................................................................................................................... 13


        ANNEX I                      DEFINED TERMS




                                                                                            i
4816-9282-0869.4
       Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.36 Filed 12/22/20 Page 15 of 47




                          INTELLECTUAL PROPERTY PURCHASE AGREEMENT

                This Intellectual Property                              Agreement                       February
        20, 2019 by and between Arkade, Inc. Purchaser              DigiBit LLC           Company           Colt
        Correa        Owner                                              Sellers
        collect                            Parties                                      Party

                                                W I T N E S S E T H:

                 WHEREAS, Sellers are the sole and exclusive legal and beneficial owners of all right,
        title, and interest in and to the Intellectual Property by ownership, have sole and exclusive control
        of the Intellectual Property, including all intellectual property rights relating thereto, and have the
        right to transfer and assign to Purchaser all right, title, and interest in the Intellectual Property free
        and clear of all Liens;

                WHEREAS, Sellers agreed to convey, transfer and assign to Purchaser all right title and
        interest in and to the Intellectual Property;

                   WHEREAS, the Parties wish to further document their existing agreement;

              WHEREAS, Sellers and Purchaser have entered into that certain license and consulting
        agreement, da                        License and Consulting Agreement ; and

                WHEREAS, Sellers are willing to execute and deliver to Purchaser this Agreement
        together with instruments of assignment in a form recordable with United States state and federal
        govern                                                          Copyright Office
                                          USPTO
        authorities;

               NOW, THEREFORE, in consideration of the premises and the mutual covenants and
        undertakings contained herein, the receipt and sufficiency of which are hereby acknowledged, and
        subject to and on the terms and conditions herein set forth, the Parties, intending to be bound
        hereby, agree as follows:

                                           ARTICLE 1
                          PURCHASE AND SALE OF INTELLECTUAL PROPERTY

              Section 1.1 Definitions. Capitalized terms used and not otherwise defined in this
        Agreement have the meanings set forth on Annex I.

                Section 1.2 Purchase and Sale of Intellectual Property. Upon the terms and subject
        to the conditions set forth in this Agreement, at the Closing, Sellers shall sell, assign, transfer and
        convey to Purchaser, and Purchaser shall purchase and acquire from Sellers, free and clear of all
        Liens, all right, title, and interest throughout the world in and to all of the following, to the extent
                                                  Intellectual Property

                            (a)    (i) copyrights, including, without limitation, the software listed in the
                     attached Schedule 1                              Source Code and object code, and (B)


4816-9282-0869.4
       Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.37 Filed 12/22/20 Page 16 of 47




                   all databases, files, application programming interfaces, and other components of and
                   works embodied in the software (including any audio or visual content or screen
                   displays in the user interface), and all updates, upgrades, corrections, modifications,
                   translations, releases, versions and derivative works and improvements of each of the
                                Software
                   Law of any jurisdiction throughout the world or any treaty or other international
                   convention, (ii) registrations and applications for registration of such copyrights,
                   including the registrations and applications set forth in the attached Schedule 1; and (iii)
                   issuances, extensions, and renewals of such registrations and applications (collectively,
                    Acquired Copyrights

                           (b)    patents and patent applications, in whole or in part, including the patents
                   and patent applications listed in the attached Schedule 2, all patents that issue from such
                   patent applications (including, without limitation, registrations, all reissues,
                   continuations, divisions, continuations-in-part, renewals or extensions thereof), as well
                   as the right to apply for such rights and/or any applications pending for such rights
                   wherever in the world directly or indirectly relating to the development, research,
                   manufacturing and or commercialization by or at the request of Purchaser of the
                   technology and all other technology that comprise the technology suite            Patents
                   and any patents or patent applications from which any Patents claim priority or that
                   claim priority from any Patents, and all inventions disclosed in any of the foregoing
                                  Acquired Patents

                           (c)    any and all of the following that are not generally known by third parties
                   or in which either Seller has a legally recognized right in, to or under: information,
                   inventions, discoveries, improvements, know-how (including processes, business
                   methods, models, designs and customer lists, software, websites, and all other
                   intellectual or proprietary rights owned or used by Purchaser in connection with
                   Purchaser
                   supplements thereto and all formulas, programs, tools, codes, algorithms, statements,
                   notations, memoranda, comments, descriptions, identifiers, instructions, ideas,
                   concepts, flow charts, drawings, designs, patterns, plans, compilations, data, databases,
                   data collections, devices, procedures, methods, techniques, processes, research,
                   protocols and other content and materials, whether for testing, supplements, or
                   otherwise, including those listed in the attached Schedule 3                    Acquired
                   Trade Secrets

                           (d)    any databases or data compilations that comprise or are comprised by the
                   Intellectual Property, including all sui generis rights in such databases or data
                   compilations in addition to any Copyrights or Trade Secrets relating thereto;

                          (e)     royalties, fees, income, payments, and other proceeds now or hereafter
                   due or payable to any Seller from any third party with respect to any of the foregoing;

                          (f)    claims and causes of action with respect to any of the foregoing, whether
                   accruing before, on, or after the Closing Date, including all rights to and claims for



                                                                                                             2
4816-9282-0869.4
       Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.38 Filed 12/22/20 Page 17 of 47




                     damages, restitution, and injunctive and other legal and equitable relief for past, present,
                     and future infringement, dilution, misappropriation, violation, breach, or default; and

                             (g)     other rights, assets, privileges, and protections of any kind whatsoever
                     accruing under any of the foregoing provided by any Law (including any treaty or other
                     international convention) throughout the world.

                Section 1.3 No Liabilities. Purchaser shall neither assume nor be otherwise liable for
        any obligations, claims, or liabilities of either Seller of any kind, whether known or unknown,
        contingent, matured, or otherwise, whether currently existing or hereafter arising (collectively,
         Excluded Liabilities
        arising from or in connection with any circumstances, causes of action, breach, violation, default,
        or failure to perform by or of either Seller with respect to the Intellectual Property. Any and all
        Excluded Liabilities remain with and are the responsibility of the Sellers and shall remain with and
        be the responsibility of the Sellers from and after the Closing Date.

                   Section 1.4   Further Conveyances; Consents; Nonassignable Assets.

                       (a)    From and after the Closing Date, each Seller shall execute and deliver such
        additional documents, instruments, conveyances, and assurances, and take such further actions as
        may be required to carry out the provisions hereof and give effect to the transactions contemplated
        by this Agreement and the documents to be delivered hereunder, including using best efforts to
        cause any third party or Affiliate to execute and deliver any such documents, instruments,
        conveyances, and assurances or to take any such further actions.

                         (b)    Without limiting the foregoing, to the extent, if any, not executed and
        delivered to Purchaser with this Agreement, each Seller shall execute and deliver to Purchaser
        such assignments and other documents, certificates, and instruments of conveyance in a form
                                                                                                           US
        Copyright Office                                                        USPTO
        the registries and other recording governmental authorities in all applicable jurisdictions (including
        with respect to legalization, notarization, consularization, apostille, certification, and other
        authentication) as necessary to record and perfect the Recordable Assignments, and to vest in
        Purchaser all right, title, and interest in the Acquired Copyrights and, Acquired Patents in
        accordance with applicable Law. As between Sellers and Purchaser, Purchaser shall be
        respon
        certificates, and instruments of conveyance with the applicable governmental authorities;
        provided, that each Seller shall take such steps and actions, and provide such cooperation and
        assistance, to Purchaser and its successors, assigns, and legal representatives, including the
        execution and delivery of any affidavits, declarations, oaths, exhibits, assignments, powers of
        attorney, or other documents, as may be necessary to effect, evidence, or perfect the assignment




                                                                                                               3
4816-9282-0869.4
       Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.39 Filed 12/22/20 Page 18 of 47




                                                    ARTICLE 2
                                                    CLOSING

               Section 2.1 Closing. The closing for the consummation of the Transactions (the
         Closing                     on the date that Purchaser pays the Payment pursuant to Section 2.2
              Closing Date
        transmission to the respective offices of legal counsel for the Parties of the Operative Documents,
        duly executed where required, delivered upon actual confirmed receipt. All proceedings to be
        taken and all documents to be executed and delivered by all Parties at the Closing shall be deemed
        to have been taken and executed simultaneously and no proceedings shall be deemed to have been
        taken nor documents executed or delivered until all have been taken, executed, and delivered. The
        Closing shall be deemed to be effective for all purposes at 12:01 a.m., Detroit, Michigan time, on
        the Closing Date.

                   Section 2.2   Purchase Price.

                       (a)     The Parties acknowledge and agree that Purchaser shall pay to Owner
        pursuant to the wire instructions set forth in Schedule 2.2  Payment
        counsel, Stroble & Sharp, P.C., to be distributed to Owner only upon full performance of this
        Agreement as confirmed in writing by counsel for Purchaser:

                                 (i)    if the Payment is paid on or prior to March 30, 2019, $650,000;

                                 (ii)  if the Payment is paid after March 30, 2019 and on or prior to June
                   15, 2019, $700,000;

                                 (iii)  if the Payment is paid after June 15, 2019 and on or prior to
                   September 30, 2019, $750,000; or

                                 (iv)   if the Payment is paid after September 30, 2019 and on or prior to
                   January 31, 2020, $800,000.

                          (b)      Upon the payment of the Payment (i), the Closing shall be effective without
        the further action by any Person, (ii) the sale, assignment, transfer and conveyance of the
        Intellectual Property to Purchaser shall be complete and irrevocable, and (iii) Purchaser shall have
        all title to, and all rights in, to and under, the Intellectual Property.

                         (c)      The Parties agree that, if Purchaser fails to pay the Payment by January 31,
        2020, this Agreement shall immediately terminate. Upon such termination, (i) Seller shall be
        entitled to retain in full, as liquidated damages, the full amount of the Payment, (ii) Purchaser shall
        have no further obligations under this Agreement and shall not be liable for any damages in excess
        of those set forth in the preceding clause (i), and (iii) this Agreement shall terminate in full and be
        of no further effect.

                      (d)    The Parties acknowledge and agree that Purchaser has made several
        periodic payments to Owner to defray ongoing IP development costs, as set forth in Schedule
        2.2(d). Such payments shall be credited to offset the Payment.


                                                                                                             4
4816-9282-0869.4
       Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.40 Filed 12/22/20 Page 19 of 47




                Section 2.3 Issued Shares. Beginning on the on the Closing Date, Owner shall have the
        option to purchase a number of newly issued shares of the common stock, par value $0.01 per
                     Common Stock                              o 2.5% of the number of 103,000 shares of
        Arkade (i.e., 2,575 shares). To exercise this option, Owner shall (a) deliver written notice of his
        intent to so exercise to Purchaser, (b) execute a joinder, acceptable to Purchaser, to any
                                 t or similar contract binding on the stockholders of Purchaser, (c) execute
        a pledge agreement in favor of Purchaser, pledging the shares of Common Stock purchased by
        Owner to satisfy any indemnification obligations Sellers may have under this Agreement, and (d)
        pay an amount equal to the par value of the shares being purchased. This option shall, if not fully
        exercised, expire on the day that is 30 days after the Closing Date. The shares issued pursuant to
        this Section 2.3 shall be referred to as

                Section 2.4 Limited Preemptive Right. Following the purchase of shares of Common
        Stock pursuant to Section 2.3 above, if any additional shares of Common Stock are issued to the
        Founders, as that term is defined in that certain Shareholders Agreement dated January 18, 2019,
        by and between the Purchaser and the Founders, Owner shall be offered the option to purchase or
        receive (as the case may be) additional shares of Common Stock on the same terms, conditions,
        and proportions as the Founders to maintain Owner
        2.5% of the ownership interest owned by the Founders in the Purchaser. (For example, if the
        Founders own 75% of the outstanding Common Stock of Purchaser, Owner shall be granted the
        right to purchase/receive
        2.5% of the Founders ownership interest, or 1.875% of the outstanding shares of Common Stock
        of the Purchaser.) This Limited Preemptive Right shall expire after an event that reduces the
        Founders to less than 50% ownership of Purchaser.

                Section 2.5 Closing Deliveries. Within five Business Days after the Closing Date,
        Sellers shall deliver to Purchaser:

                      (a)     assignments in the form of Exhibit 2.5(a) (the Recordable Assignments
        and duly executed by each Seller, transferring to Purchaser all right, title, and interest in and to all
        Acquired Copyrights, and Acquired Patents;

                       (b)    the complete prosecution files, including original registration certificates,
        for all Acquired Copyrights, and Acquired Patents in such form and medium as requested by
        Purchaser together with a list of local prosecution counsel contacts, and all such other documents,
        correspondence, and information as are reasonably requested by Purchaser to register, own, or
        otherwise use the Intellectual Property, including any maintenance or renewal fees due and
        deadlines for actions to be taken concerning prosecution and maintenance of all Acquired
        Copyrights, and Acquired Patents in the one year period following the Effective Date;

                        (c)     a certificate duly executed by an officer of the Company that certifies (A)
        to the due adoption by the governing authority of the Company of resolutions attached to such
        certificate authorizing the Transactions and the execution and delivery of the Operative Documents
        to which the Company is a party, and (B) that the copies of the certificate of formation and limited
        liability company agreement of the Company attached to such certificate are true and correct copies
        of such documents and that such documents have not been amended except as reflected in such
        copies;

                                                                                                              5
4816-9282-0869.4
       Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.41 Filed 12/22/20 Page 20 of 47




                        (d)    an opinion of counsel to Sellers, reasonably acceptable to Purchaser, as to
        (i) the effectiveness and enforceability of this Agreement, (ii) the good standing, organization,
        existence of the Company, (iii) the authorization of this Agreement by Sellers, and (iv) the
        ownership, both prior to and after the effectiveness of this Agreement, of the Intellectual Property;

                        (e)     a Form W-9 of Owner, completed and duly executed by Owner; and

                        (f)    a certificate of good standing of the Company from the Secretary of State
        of the State of Michigan dated within 10 days of the Closing Date.

                                            ARTICLE 3
                                  REPRESENTATIONS AND WARRANTIES

                Sellers, jointly and severally, represent and warrant to Purchaser as of the date hereof and
        as of the Closing Date that the following are true and correct, regardless of what investigations, if
        any, that Purchaser shall have made prior hereto:

              Section 3.1 Organization; Good Standing. The Company is a limited liability
        company duly organized, validly existing, and in good standing under the laws of the State of
        Michigan. The Company is not in breach of any provision of its organizational documents.

                Section 3.2 Authority. The Company has full power and authority to execute, deliver,
        and perform the Operative Documents to which it is a party and to consummate the Transactions.
        The execution and delivery by the Company of the Operative Documents to which it is a party,
        and the consummation of the Transactions, have been duly and validly authorized by the governing
        authority of the Company and no other proceedings on the part of the Company are necessary with
        respect thereto. The Owner has the legal capacity to execute, deliver and perform the Operative
        Documents to which it is a party and to consummate the Transactions. The Operative Documents
        have been duly and validly executed and delivered by each Seller and, assuming the valid
        authorization, execution and delivery of each such Operative Document by each other Party
        thereto, constitute legal, valid, and binding obligations of each Seller, enforceable against them in
        accordance with their terms, except as such enforceability may be limited by bankruptcy,
        insolvency, fraudulent conveyance, reorganization, moratorium laws, or other similar laws

        specific performance and other equitable remedies. Neither the consent nor the approval of any
        Person other than the Sellers is necessary to convey, transfer and assign to Purchaser all right, title,
        and interest in and to the Intellectual Property free and clear of any Liens or Liabilities.

                Section 3.3 Consents and Approvals. None of the execution, delivery of, or
        performance under the Operative Documents by either Seller, nor the consummation of the
        Transactions by either Seller, will: (a) contravene, conflict with, or result in a violation of any of
        the provisions of the organizational documents of the Company; (b)
        knowledge, contravene, conflict with, or result in a violation of any Law to which either Seller or
        the Intellectual Property is subject; (c)                                      conflict with, create a
        breach or default under, require any consent of or notice to, or give to any Person any right of
        modification, acceleration, or cancellation, or result in the creation of any Lien upon any asset
        pursuant to, any contract or permit to which either Seller is a party or by which either Seller or


                                                                                                              6
4816-9282-0869.4
       Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.42 Filed 12/22/20 Page 21 of 47




        the Intellectual Property may be bound, affected, or benefited; (d) allow the imposition of any fees
        or penalties or require the offering or making of any payment to any Person on the part of either
        Seller; or (e) result in the creation of any Lien on any Intellectual Property. No consent, waiver,
        approval, permit, or authorization of, or registration, qualification, designation, declaration, filing
        or waiting period with, or notification to, any Person is required on the part of either Seller in
        connection with the execution and delivery by either Seller of any Operative Documents, or the
        compliance by or performance of either Seller with any of the provisions thereof, or the
        consummation of the Transactions, including assignments from co-inventors of any patents or
        patent applications.

                  Section 3.4 Title to Assets. The Sellers have sole and exclusive, good, and marketable
        title, free and clear of all Liens, to all Intellectual Property. Pursuant to this Agreement and the
        Operative Documents, the Purchaser will acquire good and valid title to, free and clear of any
        Liens, the Intellectual Property.

                   Section 3.5Litigation. There is no, and has not been for the past three years, any action,
                                                                                                Proceeding
        pending or threatened against, relating to or affecting the Intellectual Property. There are no
        unsatisfied judgments, penalties, or awards against, relating to, or affecting either Seller.

                Section 3.6 Intellectual Property. The Intellectual Property constitutes all the
        intellectual property used by or for the benefit of the Purchaser in connection with its business.

                       (a)      All issued registrations and pending applications for issued patents, pending
        patent applications, and registered copyrights and domain names listed on Schedule 3.6(a) are
        included in the Intellectual Property, and are owned exclusively by the Sellers free and clear of all
        Liens.

                        (b)
        rights in the Intellectual Property. Each employee, independent contractor, consultant or other
        Person who has developed, worked on, revised, reviewed or has had any other material role in
        connection with the creation of any portion of the Intellectual Property has executed an enforceable
        agreement assigning any right in the Intellectual Property to a Seller, which agreements are all
        listed on Schedule 3.6(b). The Sellers have the valid and continuing right to use all Intellectual
        Property without infringing on or otherwise acting adversely to the rights or claimed rights of any
        Person, and no Seller is obligated to pay any royalty or other consideration to any Person in
        connection with the use of any Intellectual Property.

                        (c)     The Sellers are exercising a degree of care that is consistent with the
        standards of the industry in which they operate (but in no event less than a reasonable degree of
        care) in order to protect the secrecy and maintain the confidentiality of all the Intellectual Property
        that are the subject of the Agreement. No trade secret that is included in the Intellectual Property
        Rights that are the subject of the License Agreement has been disclosed or authorized to be
        disclosed to any third party as the case may be, or interests in and to such trade secrets. No Person
        is infringing the rights of either Seller in any Intellectual Property. Schedule 3.6(c) sets out a
        complete list of any Contract
        assignment of any intellectual property or inventions, (ii) contains any non-competition or similar


                                                                                                             7
4816-9282-0869.4
       Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.43 Filed 12/22/20 Page 22 of 47




        obligation, or (iii) limits the use or disclosure of any confidential information (of any Person) by
        either Seller. Schedule 3.6(c) also discloses all persons and entities that have been granted access
        to any of the Intellectual Property and provides copies of any non-disclosure agreements (NDAs),
        licenses, commercial agreements, or other IP Agreements executed in connection with the
        Intellectual Property.

                       (d)    The Intellectual Property (including its development, research,
        manufacturing, commercialization and exploitation)                                     does not
        infringe, misappropriate or violate any rights of third parties with the development, research,
        manufacturing and/or commercialization of the Intellectual Property and all other know how that
        comprise this technology and/or any exploitation of the Intellectual Property.

                        (e)     There are no known infringements, misappropriations or violations by
        others of any Intellectual Property owned and/or used by Sellers and no written claim challenging
        the ownership, validity, registrability, enforceability, use or licensed right to use any such
        Intellectual Property has been made or asserted by third parties against Sellers and remains pending
        as of the date hereof.

                       (f)    All registrations of the Intellectual Property are valid and in force and the
        intellectual property underlying such registrations is used in material compliance with all
        applicable laws.

                        (g)     All compensations, fees or other payments payable under any applicable
        laws or agreements by the Company, to each employee inventor of any Intellectual Property that
        are the subject of the Agreement have been duly paid.

                       (h)    The Intellectual Property under the Agreement, including all patents listed
        in Schedule 2 thereto and know-how described therein, comprise all industrial and intellectual
        property rights of whatever nature necessary to develop the technology into a product that can be
        commercialized by Purchaser in connection with its business and its intended commercial purpose.

                      (i)      Notwithstanding any other language contained in Section 3.6 above, Sellers
        make no representation or warranty of any kind, either express or implied, with respect to the
        merchantability, fitness for a particular purpose, nor any warranty arising out of prior course of
        dealing and usage of trade with respect to the Intellectual Property. The Purchaser expressly
        acknowledges that it has been given any and all information, resources and time necessary to
        conduct all due diligence necessary to make a decision to purchase the Intellectual Property in
        connection with this Agreement.

                   Section 3.7   Representations Concerning the Issued Shares.

                        (a)     Owner understands that the Issued Shares are subject to restrictions on
        transfer, including restrictions set forth in                        and under applicable Law.

                        (b)    Owner acknowledges that he has received or has access to all information
        which it, he or she considers necessary or advisable to enable him to make a decision concerning
        an investment in Purchaser. Owner represents and warrants that he has such knowledge and
        experience in financial and business matters that he is capable of evaluating the merits and risks

                                                                                                          8
4816-9282-0869.4
       Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.44 Filed 12/22/20 Page 23 of 47




        of investing in Purchaser and is able to bear the economic risk of investing in Purchaser. Owner
        understands that an investment in Purchaser is speculative and that Owner could lose his entire
        investment.

                       (c)   Additionally, Owner acknowledges and agrees that he is not relying on any
        projections or management presentation provided by or on behalf Purchaser, or on any statements
        concerning Purchaser not set forth in this Agreement.

                       (d)    Owner is acquiring the Issued Shares solely for his own account, for
        investment purposes only, and with no view toward the resale or further distribution thereof, in
        whole or in part. Owner acknowledges that he is not relying upon any representation by any other
        person in making the investment decision concerning Purchaser.

                       (e)    Owner understands and acknowledges that the Issued Shares have not been
                                                                          Securities Act
        securities law and are being issued in reliance upon one or more exemptions from registration
        contained in such laws (including the exemption afforded by Section 4(a)(2) of the Securities Act)
                                                h exemptions is based in part on the representations and
        agreements made by Owner herein.

                       (f)     Owner understands and acknowledges that the Issued Shares are not likely
        to be readily marketable and that he must hold the Issued Shares indefinitely, assuming the entire
        risk of investment therein, unless they are subsequently registered under the Securities Act and
        any applicable state securities law or an exemption from registration exists. Owner understands
        and acknowledges that the Issued Shares may lose some or all of their value.

                       (g)      Owner understands and agrees that the Issued Shares shall be subject to
        certain additional restrictions on transfer and options to purchase that will be imposed upon the
                                                                          h Owner is executing a valid and
        binding joinder.

                       (h)    Owner represents that (i) Owner is an accredited investor as defined in Rule
        501(a) of Regulation D promulgated under the Securities Act, (ii) the information verifying the
        same providing by Owner to Purchaser is complete and accurate as of the date hereof, and
        (iii) Owner has such knowledge and experience in financial and business matters that it is capable
        of evaluating the merits and risks of the investment in Purchaser and making an informed
        investment decision with respect thereto.

                                                    ARTICLE 4
                                                   COVENANTS

               Section 4.1 Announcements. No Party shall issue any press release or make any public
        statement with respect to this Agreement or the Transactions without obtaining the prior written
        approval of the other.

                Section 4.2 Confidentiality. From and after the Closing, Sellers and their Affiliates
        shall keep confidential all, and shall not divulge to any other Person any, (a) of the trade secrets or
        private or confidential information relating to the Intellectual Property or Purchaser including

                                                                                                             9
4816-9282-0869.4
       Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.45 Filed 12/22/20 Page 24 of 47




        private, secret, and confidential information relating to such matters, or (b) of the terms of the
        Transactions, including the disclosure of any Operative Document, unless such information (i) is
        or becomes generally available to the public other than as a result of a disclosure (whether
        advertent or inadvertent) by either Seller, or the agents or Affiliates of either Seller, or (ii) is
        compelled to be disclosed by Law or by a judicial, administrative, or regulatory authority;
        provided, however, that Sellers shall provide Purchaser with prompt written notice of such legal
        compulsion so that Purchaser may seek a protective order or other available remedy.

               Section 4.3 Update of Representations and Warranties. If any representation or
        warranty in Article 3 becomes untrue prior to the Closing Date, Sellers shall deliver written notice
        to Purchaser identifying in reasonable detail the facts causing such representation and warranty to
        be untrue.

                                              ARTICLE 5
                                    SURVIVAL AND INDEMNIFICATION

                Section 5.1 Survival. The representations and warranties made in this Agreement shall
        survive the Closing for a period of four years; provided that any claim based upon fraud or any
        claim constituting a breach of the representations contained in Section 3.1 (Organization; Good
        Standing), Section 3.2 (Authority), Section 3.4 (Title to Assets), and Section 3.6 (Intellectual
        Property)                      Fundamental Representations
        the statute of limitations period applicable to the matters covered thereby. This Section 5.1 shall
        not limit any covenant or agreement of the Parties that contemplates performance after the Closing.
        If any Party gives notice of any claim against any other Party in writing prior to the expiration of
        the applicable period described by this Section 5.1, such claim shall survive until resolved in
        accordance with the procedures set forth below.

                Section 5.2 Indemnification. Sellers shall jointly and severally defend, indemnify and
        hold Purchaser and its Affiliates, officers, directors, managers, members, agents, attorneys, and
                        Purchaser Indemnitees
        or indirectly resulting from, relating to or arising out of: (i) any breach or nonperformance (partial
        or total) of or inaccuracy in any representation or warranty of either Seller, (ii) any failure to
        perform any covenant or agreement of either Seller contained in any Operative Document
        (including the obligation to produce any item required to be delivered at or after Closing); and (iii)
        any Excluded Liabilities.

                 Section 5.3 Limit of Liability. In no event will the Sellers be liable to the Purchaser
        (or its affiliates or sublicensees) in connection with this Agreement for lost revenue, lost profit,
        lost savings, loss of use, damage to goodwill, or any consequential, incidental, special, exemplary,
        punitive or indirect damages under any theory, including contract, negligence, or strict liability,
        even if that party has been placed on notice of the possibility of such damages, in an amount greater
        than the Purch




                                                                                                           10
4816-9282-0869.4
       Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.46 Filed 12/22/20 Page 25 of 47




                                            ARTICLE 6
                            GENERAL PROVISIONS AND OTHER AGREEMENTS

                Section 6.1 Notices. All notices and other communications under this Agreement must
        be in writing and will be deemed given (a) when delivered personally, (b) on the fifth Business
        Day after being mailed by certified mail, return receipt requested, (c) the next Business Day after
        delivery to a recognized overnight courier, or (d) upon transmission and confirmation of delivery
        if sent by email, to the Parties at the following addresses (or to such other address as such Party
        may have specified by notice given to the other Parties pursuant to this Section 6.1):

                   (i)    If to Purchaser:                   Arkade, Inc. ___________________
                                                             7040 Jellico Ave. _______________
                                                             VanVuys, CA 92460 _____________
                                                             Attention: Joel Kort______________
                                                             Email: joel@arkade.games ________

                          With a copy, which shall not
                          constitute notice, to:             Foley & Lardner, LLP
                                                             3579 Valley Centre Dr.
                                                             San Diego, CA 92130
                                                             Attention: Paul S. Hunter, Esq.
                                                             Email: phunter@foley.com

                   (ii)   If to Seller:                      ______________________________
                                                             __ _____ _____________________
                                                             ______________________________
                                                             Attention: ______ _ _ _________
                                                             Email: ________________________

                          With a copy, which shall not
                          constitute notice, to:             Stroble & Sharp, P.C.
                                                             300 East Long Lake Road, Suite 200
                                                             Bloomfield Hills, MI 48304
                                                             Attention: Paul M. Kavanaugh, Esq.
                                                             Email: pkavanaugh@stroblpc.com

                Section 6.2 Amendment; Waiver. This Agreement shall not be amended, modified, or
        supplemented except by a written instrument signed by the Parties. No waiver of this Agreement,
        or of any term or provision hereof, shall be effective unless such waiver is made in writing by the
        Party against whom the waiver is to be enforced. No waiver of any provision hereunder, or any
        breach or default thereof, shall extend to or affect in any way any other provision or prior or
        subsequent breach or default.

              Section 6.3 Assignment. No Party may assign any of its rights or obligations under this
        Agreement without the prior written consent of the other Parties. Notwithstanding the foregoing,

        consent, in whole or in part, to (a)                                                any Person in


                                                                                                        11
4816-9282-0869.4
       Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.47 Filed 12/22/20 Page 26 of 47




        connection with the sale of all or substantially all the assets of Purchaser to such Person, (c) any
        Person who acquires all or substantially all of the equity interests of Purchaser, including by merger


                Section 6.4 Entire Agreement. This Agreement, together with all Schedules and
        Exhibits hereto and the other Operative Documents, contain the entire understanding of the Parties
        with regard to the subject matter contained herein or therein, and supersede all other prior
        representations, warranties, agreements, understandings, or letters of intent between or among any
        of the Parties or their respective Affiliates with respect to the subject matter hereof. The submission
        of a draft of this Agreement or portions or summaries thereof does not constitute an offer to
        purchase or sell the Assets, it being understood and agreed that neither Purchaser, nor Seller shall
        be legally obligated with respect to such a purchase or sale or to any other terms or conditions set
        forth in such draft or portion or summary unless and until this Agreement has been duly executed
        and delivered by all Parties.

               Section 6.5 Parties in Interest. This Agreement shall inure to the benefit of and be
        binding upon the Parties and their successors and permitted assigns. Nothing in this Agreement,
        express or implied, shall confer upon any Person other than the Parties or their successors, or
        permitted assigns, any rights or remedies under or by reason of this Agreement, except that the
        Purchaser Indemnitees shall be entitled to rely and enforce the provisions of Article 5.

               Section 6.6 Fees and Expenses. Except as otherwise expressly provided in this
        Agreement, all costs and expenses incurred in connection with this Agreement and the
        Transactions shall be borne by the Party incurring such expenses.

              Section 6.7 Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY
        APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH OF THE PARTIES EXPRESSLY
        AND IRREVOCABLY HEREBY WAIVES, AND AGREES TO CAUSE EACH OF ITS
        AFFILIATES TO WAIVE, AND COVENANTS THAT NEITHER IT NOR ANY OF ITS
        AFFILIATES SHALL ASSERT (WHETHER AS PLAINTIFF, DEFENDANT, OR
        OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY
        DISPUTE DESCRIBED IN SECTION 6.9 (WHETHER IN CONTRACT OR TORT OR
        OTHERWISE). ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
        THIS SECTION 6.7 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
        EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

                Section 6.8 Mutual Drafting. The Parties have been represented by counsel who have
        carefully negotiated the provisions hereof. As a consequence, the Parties do not intend that the
        presumptions of any Laws relating to the interpretation of contracts against the drafter of any
        particular clause should be applied to the Operative Documents. The provisions of the Operative
        Documents shall be interpreted in a reasonable manner to effectuate the intent of the Parties.

                Section 6.9 Governing Law; Arbitration. This Agreement shall be governed by the
        Laws of the State of Delaware. Any controversy or claim arising out of or relating to this
        Agreement, its creation, implementation, termination, or the breach thereof, shall be settled by
        arbitration administered by the American Arbitration Association in accordance with its
        Commercial Arbitration Rules, and judgment on the award rendered by the arbitrator(s) may be


                                                                                                            12
4816-9282-0869.4
       Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.48 Filed 12/22/20 Page 27 of 47




        entered in any court having jurisdiction thereof. Such an arbitration shall be conducted in Los

        experience in dealing with intellectual property issues.

               Section 6.10 Counterparts. This Agreement may be executed in counterparts, each of
        which shall be considered an original instrument, but all of which shall be considered one and the
        same agreement and shall become binding when one or more counterparts have been signed by
        each of the Parties and delivered to Purchaser and Seller.

                Section 6.11 Severability. The provisions of this Agreement shall be deemed severable
        and the invalidity or unenforceability of any provision shall not affect the validity or enforceability
        of the other provisions hereof. If any provision of this Agreement, or the application thereof to any
        Person or any circumstance, is invalid or unenforceable, (a) a suitable and equitable provision shall
        be substituted therefor in order to carry out, to the extent valid and enforceable, the intent and
        purpose of such invalid or unenforceable provision, and (b) the remainder of this Agreement and
        the application of such provision to other Persons or circumstances shall not be affected by such
        invalidity or unenforceability, nor shall such invalidity or unenforceability affect the validity or
        enforceability of such provision, or the application thereof in any other jurisdiction.

               Section 6.12 Interpretation. In the interpretation of this Agreement, except where the
        context otherwise re

        the plural, and vice versa, and each gender includes the other gender and the neuter, and the neuter
        includes each gender, (e) captions or headings are only for reference and are not to be considered

        stated in this Agreement, (g)
        to this Agreement (which is incorporated by reference), unless otherwise stated in this Agreement,
                                                                                            y.

                                             [Signature Page Follows]




                                                                                                            13
4816-9282-0869.4
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.49 Filed 12/22/20 Page 28 of 47
       Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.50 Filed 12/22/20 Page 29 of 47




                                                       Annex I

                                                   Defined Terms

                 Affiliate
        controlling, controlled by, or under common control with, such Person at any time during the


        with respect to any Person, means the possession, directly or indirectly, of the power to elect or
        appoint a majority of the board of directors (or other governing body) or to direct or cause the
        direction of the management and policies of such Person, whether through the ownership of voting
        securities, by Contract, or otherwise.

                   Agreement

                Business Day
        Federal Reserve Bank of New York, New York is closed.

                   Code                                      of 1986, as amended.

                 Contract
        understanding, instrument, license, guarantee, bid, or other arrangement (and proposal to enter into
        any of the foregoing).

                Governmental Body                       t or any federal, state, municipal or other
        governmental department, commission, board, bureau, agency, authority or instrumentality,
        domestic or foreign or quasi-governmental body.

                Law                                                                               w), statute,
        code, ordinance, rule, regulation, treaty, ruling, judgment, order, or other requirement.

                Liability
        unasserted, whether absolute or contingent, whether accrued or unaccrued, whether liquidated or
        unliquidated, and whether due or to become due), including all costs and expenses relating thereto
        and any liability for Taxes.

                 Liens
        leases, conditional sale contracts, rights of first refusal, options, charges, Liabilities, obligations,
        agreements, easements, rights-of-way, powers of attorney, limitations, reservations, restrictions,
        and other encumbrances of any kind.

                 Loss     Losses                es, Liabilities, claims, obligations, deficiencies, demands,
        Taxes, judgments, and damages interest, fines, enhanced penalties, suits, actions, causes of action,
        assessments, awards, costs, and expenses (including costs of investigation and defense and
        rea

                Operative Documents                          the License and Consulting Agreement,
        and all other agreements, instruments, documents, and certificates executed and delivered or

                                                      Annex I-1
4816-9282-0869.4
       Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.51 Filed 12/22/20 Page 30 of 47




        required to be delivered by or on behalf of Sellers or Purchaser pursuant to or in connection with
        this Agreement.

               Person
        company, bank, trust, unincorporated organization, or Governmental Body.

                   Purchaser

                   Restricted Territory

                   Sellers


        and other stockholders of Purchaser who become party to the agreement.

                 Source Code
        in the programming language in which the software was written, together with all related flow
        charts and technical documentation, including a description of the procedure for generating object
        code, all of a level sufficient to enable a programmer reasonably fluent in such programming
        language to understand, build, operate, support, maintain, and develop modifications, upgrades,
        updates, adaptations, enhancements, new versions, and other derivative works and improvements
        of, and to develop computer programs compatible with, the Software.

                 Transactions          s the sale and purchase of the assets and the performance of the other
        covenants described or otherwise contemplated by the Operative Documents and all transactions
        arising out of or relating thereto.




                                                     Annex I-2
4816-9282-0869.4
       Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.52 Filed 12/22/20 Page 31 of 47




                          Exhibit 1.6(b) Recordable Assignment from DigiBit LLC and Colt Correa

                                                       [Attached.]



                                                    Schedule 1 Software

                   [Provided by Seller.]



                                                     Schedule 2 Patents

                      U.S. Provisional Patent Application No. 62/723,177 filed on August 27, 2018 entitled




                      U.S. Patent Application No. 16/157,029 filed on October 10, 2018 entitle




                                                      Schedule 2.2(d)



          10/24/2018       -6,000.00

          12/17/2018       -3,500.00

          01/14/2019       -3,500.00

            TOTAL           -13,000




4816-9282-0869.4
       Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.53 Filed 12/22/20 Page 32 of 47




                                                    Schedule 3 Trade Secrets

                   [Provided by Seller.]

                                                Schedule 1.6(a) Wire Instructions




                           Routing Number for Wire Transfers:

                           Account Name:

                           Account Number:

                           Client Name:

                           Client Ref. No.:




                                              Schedule 3.6(a) Intellectual Property

                      See Schedule 2 for a complete list of all patent applications and patents.

                      1. The following is a list of all inventors of the IP.

                           Colt Correa, Amy Correa, Caleb Correa, Lydia Correa, Uzair Muhammad

                      2.    The following is a list of all persons who worked on the IP, including contractors,
                           paid or unpaid.

                           Colt Correa, Amy Correa, Caleb Correa, Lydia Correa, Muhammad Uzair,
                           M.A.K.S Inc., One China PCB Company, we.R.play

                      3. The following is a list of all persons who were provided access to the IP in any
                         form.

                           Colt Correa, Amy Correa, Caleb Correa, Lydia Correa, Muhammad Uzair,
                           M.A.K.S Inc., One China PCB Company, we.R.play



4816-9282-0869.4
       Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.54 Filed 12/22/20 Page 33 of 47




                                 Schedule 3.6(b) Assignments for Intellectual Property



                     [ Sellers to include. Must include assignment of IP from all inventors.]



                   Schedule 3.6(c) Contracts Binding on either Seller, List of Disclosures, Copies of
                                                 Agreements



                   1. The following is a list of all persons and entities granted access to any of the IP.

                      Colt Correa, Amy Correa, Caleb Correa, Lydia Correa, Muhammad Uzair,
                      M.A.K.S Inc., One China PCB Company, we.R.play

                   2. The following is a list of all NDA, licenses, commercial agreements, or other IP
                      Agreements, and copies thereof, executed.

                      NDA with One China PCB Company
                      NDA with Muhammad Uzair
                      NDA with we.R.play
                      DigiBit Agreement with Muhammad Uzair




                         Appendix A     Opinion of Counsel referenced in Section 2.5(d)




4816-9282-0869.4
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.55 Filed 12/22/20 Page 34 of 47




                        Exhibit 5
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.56 Filed 12/22/20 Page 35 of 47
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.57 Filed 12/22/20 Page 36 of 47
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.58 Filed 12/22/20 Page 37 of 47
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.59 Filed 12/22/20 Page 38 of 47
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.60 Filed 12/22/20 Page 39 of 47
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.61 Filed 12/22/20 Page 40 of 47




                        Exhibit 6
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.62 Filed 12/22/20 Page 41 of 47
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.63 Filed 12/22/20 Page 42 of 47
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.64 Filed 12/22/20 Page 43 of 47




                        Exhibit 7
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.65 Filed 12/22/20 Page 44 of 47
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.66 Filed 12/22/20 Page 45 of 47
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.67 Filed 12/22/20 Page 46 of 47




                        Exhibit 8
Case 3:20-cv-13353-RHC-KGA ECF No. 1-1, PageID.68 Filed 12/22/20 Page 47 of 47
